Atkinson, Justice.
“The first grant of a new trial, though predicated exclusively on special legal grounds, will not be disturbed by this court, unless it affirmatively appears that the verdict complained of was absolutely demanded.” Harvey v. Bowles, 112 Ga. 363 (37 S. E. 363); Rowe Motor Express Co. v. Twiggs County, 152 Ga. 548 (110 S. E. 303), and cit.; Medders v. Blackshear Manufacturing Co., 180 Ga. 550 (179 S. E. 628); Blitch v. Wells, 180 Ga. 566 (179 S. E. 629). In this case the law and facts did not demand the verdict. The motion for new trial was based on general and special grounds. The judgment complained of is the first grant of a new trial, and will not be reversed.

Judgment affirmed.


All the Justices concur.